UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-33926 ARABIAN AMERICAN DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) DELAWARE 75-1256622 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 1600 Hwy 6 South, Suite 240 Sugar Land, Texas (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code:(409) 385-8300 Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer _ X Non-accelerated filerSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX_ Number of shares of the Registrant's Common Stock (par value $0.10 per share), outstanding at May 5, 2012: 24,083,985. TABLE OF CONTENTS Item Number and Description PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statements of Comprehensive Income 3 ConsolidatedStatement of Stockholders’ Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 18 ITEM 4.Controls and Procedures 18 PART II – OTHER INFORMATION ITEM 1.Legal Proceedings 19 ITEM 1A.Risk Factors 19 ITEM 6.Exhibits 19 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, (unaudited) DECEMBER 31, ASSETS (thousands of dollars) Current Assets Cash and cash equivalents $ $ Financial contracts Trade receivables, net Inventories Prepaid expenses and other assets Current portion of contractual based intangible assets, net Deferred income taxes Total current assets Plant, pipeline and equipment, net Investment in AMAK Mineral properties in the United States Contractual based intangible asset, net Other assets 11 11 TOTAL ASSETS $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued interest Current portion of derivative instruments Accrued liabilities Accrued liabilities in Saudi Arabia Current portion of post-retirement benefit Current portion of long-term debt Current portion of other liabilities Total current liabilities Long-term debt, net of current portion Post-retirement benefit, net of current portion Derivative instruments, net of current portion Other liabilities, net of current portion Deferred income taxes Total liabilities EQUITY Common stock-authorized 40 million shares of $.10 par value; issuedand outstanding23.8 million and 23.7 million shares in2012 and 2011,respectively (Note 6) Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Arabian American Development Company Stockholders’ Equity Noncontrolling Interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to consolidated financial statements. 1 Table of Contents ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED MARCH 31 (thousands of dollars) REVENUES Petrochemical Product Sales $ $ Processing Fees OPERATING COSTS AND EXPENSES Cost ofSales and Processing (including depreciation of$724and $672,respectively) GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES General and Administrative Depreciation OPERATING INCOME OTHER INCOME (EXPENSE) Interest Income 1 Interest Expense ) ) Losses on Cash Flow Hedge Reclassified from OCI ) ) Miscellaneous Income (Expense) ) 26 ) ) INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME NET LOSS ATTRIBUTABLE TO NONCONTROLLING INTEREST NET INCOME ATTRIBUTABLE TO ARABIAN AMERICANDEVELOPMENT COMPANY $ $ Basic Earnings per Common Share Net Income Attributable to Arabian American Development Company (dollars) $ $ Basic Weighted Average Number of Common Shares Outstanding Diluted Earnings per Common Share Net Income Attributable to Arabian American Development Company (dollars) $ $ Diluted Weighted Average Number of Common Shares Outstanding See notes to consolidated financial statements. 2 Table of Contents ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) THREE MONTHS ENDED MARCH 31 (thousands of dollars) NET INCOME $ $ OTHER COMPREHENSIVE LOSS, NET OF TAX Unrealized gains on interest rate swap Unrealized holding gains arising during period Less: reclassification adjustment for losses included in net income 94 OTHER COMPREHENSIVE GAIN, NET OF TAX 71 COMPREHENSIVE INCOME $ $ See notes to consolidated financial statements. 3 Table of Contents ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) ARABIAN AMERICAN DEVELOPMENT STOCKHOLDERS COMMON STOCK ADDITIONAL PAID-IN ACCUMULATED OTHER COMPREHENSIVE RETAINED NON- CONTROLLING TOTAL SHARES AMOUNT CAPITAL LOSS EARNINGS TOTAL INTEREST EQUITY (thousands) (thousands of dollars) DECEMBER 31, 2011 $ $ $ ) $ Stock options Issued to Directors 63 63 63 Issued to Employees Stock Issued to Employees 4 - 8 8 8 Issued to Directors 41 5 92 97 97 Unrealized Gain on Interest Rate Swap (net of income tax expense of $37) 71 71 71 Net Income MARCH 31, 2012 $ $ $ ) $ See notes to consolidated financial statements. 4 Table of Contents ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) THREE MONTHS ENDED MARCH 31, (thousands of dollars) OPERATING ACTIVITIES Net Income $ $ Adjustments to Reconcile Net Income Attributable to Arabian American Development Company To Net Cash Provided by (Used in) Operating Activities: Depreciation Amortization of Contractual Based Intangible Asset 63 63 Accretion of Notes Receivable Discounts (1
